UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No. 19-928 (FLW)

Vv.
CONTINUANCE ORDER
DAMION HELMES,
a/k/a “Checks,”
a/k/a “Cutty,”
DERRICK HAYES,
a/k/a “D-Flex,”
a/k/a “Flex,”
DEQUAN COPELAND,
a/k/a “Just,”
DAWN STEPHENS,
SHANTAY WALKER,
a/k/a “Tay,”
KEITH LOGAN,
a/k/a “Beef,”
SHAMAR DUDLEY,
a/k/a “I-True,”
a/k/a “True,”
a/k/a “Smacks,”
CASSIUS WILLIAMS,
TONYA UNDERWOOD,
ELIZABETH CONOVER,
a/k/a “Betty,”
CURTIS JENKINS,
RALPH LEE, and
ERIC YARBROUGH

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by Ian
D, Brater, Assistant U.S. Attorney, appearing), and defendant Elizabeth
Conover (by James Patton, Esq.) for an order granting a continuance of the
proceedings in the above-captioned matter through April 15, 2020; and no

continuances having previously been granted by the Court; and the defendant
being aware that she has the right to a trial within seventy (70) days of the
indictment filed in this case, pursuant to Title 18, United States Code, Section
3161(c)(1), and the defendant having waived such right and consented to the
continuance, and for good cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) Plea negotiations may soon commence and the parties would like
additional time to continue negotiating a plea agreement, which would render a
trial of this matter unnecessary;

(2) The defendant requires time to review discovery, which will be
extensive in this case, and prepare and file appropriate motions, and otherwise
prepare for trial; and

(3) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends
of justice served by granting the continuance outweigh the best interest of the
public and the defendant in a speedy trial.

IT IS therefore, on this ie! day of January, 2020,

ORDERED that this action be, and it hereby is, continued through April

15, 2020; and it is further

[REMAINDER OF PAGE LEFT BLANK]
ORDERED that the period from the date this Order is signed through
April 15, 2020 shall be excludable in computing time under the Speedy Trial

Act of 1974.

\ pAwed—

HOR. FREDA L. —_
United States District Judge

Form and entry consented to:

) / L

Jaghes Patton, Esq.
Counsel for Defendant

Cruobeth ype’

ElizabetH Conover
Defendant

oie,

“ae
ve oe Le _—_ tate
we — Cfo aS

op amen ‘

Cee

 

Ian D. Brater
Assistant U.S. Attorney
